DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-22 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-15 and 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arora (US 2019/0111241).
	Regarding claim 1, Arora relates to targeted delivery of biologic therapeutic agents.  See Abstract.   In particular, Arora teaches uniformly injecting a biologic and delivery reversible electroporation.  See para. [0004].  Arora teaches that delivery is suitable for the heart (e.g., atria) and useful for treating atrial and ventricular arrhythmias and congestive heart failure (current claims 2, 7, 10 and 12-14).  
	Regarding claims 5 and 18, Arora teaches that “the electrodes adjacent to a microneedle or set of microneedles are energized immediately before, during, and/or immediately after delivery of the biologic agent by the microneedle or set of microneedles.”  Para. [0013].  
Regarding claims 6 and 19, Arora teaches electroporating cardiac tissue including epicardial and endocardial tissue.  See para. [0013].  
Regarding claims 8, 9, 20 and 21, Arora teaches injecting DNA.  See para. [0009].  
Regarding claims 11 and 15, Arora teaches atrial fibrillation.  See [0026].
	Regarding claim 22, Arora contemplates treating humans.  See para. [0023].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 4, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arora (US 2019/0111241) in view of Tkebuchava (WO 2006/138109).
	Teachings of Arora are discussed above.
	Arora does not teach “wherein the segment of the coronary vasculature is selected from the aortic root, the coronary artery, and the coronary sinus.”
	Tkebuchava teaches a catheter for introduction of medication to the tissues of a heart.  See Title.  In particular, Tkebuchava teaches that “[o]ne promising treatment is the introduction via catheter of specific medicants directly to the heart and/or related blood vessels, such as angiogenesis-promoting substances or gene therapeutic agents.”  Page 1, lines 17-19.  Tkebuchava also teaches that the invention provides “positionable, direct-injection catheters that can access a specific region of the heart . . . via veins or arteries of the body.”  Page 4, lines 27-30.  
Although Tkebuchava does not expressly teach “wherein the segment of the coronary vasculature is selected from the aortic root, the coronary artery, and the coronary sinus, it would have been within the general knowledge and purview of one of ordinary skill in the art to deliver an agent to these select areas of the heart and deliver agents to them in view of Tkebuchava.   It also would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Arora and Tkebuchava and arrive at the instant claims.  For instance, Tkebuchava’s teachings of delivering agent directly and specifically to the heart and related blood vessels would have logically commended itself to an artisan of ordinary skill looking to practice Arora which is in the same field of endeavor.   In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618